TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00693-CR



                                 Chad E. Malburg, Appellant

                                                v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 07-1237-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Chad E. Malburg pled guilty to the charge of burglary of a building and was

sentenced to eighteen months in a state jail. Appellant’s appointed attorney has filed a brief

concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right to

examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.
               We have considered the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We have reviewed the evidence presented to the trial court and the

procedures that were observed and find nothing in the record that might arguably support the appeal.

We grant counsel’s motion to withdraw and affirm the judgment of conviction.1




                                               ___________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: April 1, 2009

Do Not Publish




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The
petition must be filed with this Court, after which it will be forwarded to the court of criminal
appeals along with the rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition
for discretionary review should comply with rules 68.4 and 68.5 of the rules of appellate procedure.
See Tex. R. App. P. 68.4, 68.5.

                                                  2